DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 disclose a mobile interface device with a housing coupled to couple to a gaming cabinet including a protrusion. The claims then disclose that the mobile interface device and peripheral controller are positioned in the gaming cabinet of the electronic gaming machine. It is not clear how the mobile interface device could simultaneously be positioned in the gaming cabinet while also being positioned within a protrusion external to the gaming machine. The Examiner will assume that the claims are stating that all components except the near-field components are positioned inside the gaming cabinet until further clarification and correction. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al (US 2012/0100908) in view of Gura et al (US 2014/0357354), Arezina et al (US 2010/0227670), and Oberberger et al (US 2006/0252530).
Re claim 1, Wells discloses a system comprising:	at least one server (par. [0085], Wells discloses a remote server);	a mobile interface device (fig. 1, 2) comprising:	a housing (10) configured to couple to a gaming cabinet ([0043], the candle can utilize a mounting plate to attach to an exterior surface of a gaming cabinet of a gaming machine and allow for power/data connections to be connected from the candle to the gaming machine), the housing including a protrusion configured to project from an external surface of the gaming cabinet (the candle 2 itself is a protrusion within a cabinet that projects from an external surface of the gaming cabinet as described in 
Re claim 2, Wells discloses a Wi-Fi communication or Ethernet communication connection ([0083], Ethernet port 43 and Wi-Fi via candle, [0164]).
Re claim 3, Arezina teaches the server uses the data to associate the ticket account with the electronic gaming machine, peripheral controller, or a peripheral device 
Re claim 4, Arezina discloses redeeming a ticket to apply credit to the gaming machine ([0059], the kiosk 310 accepts funds and transfers them to their gaming machine, which also includes a barcoded ticket 350).
Re claim 5, Arezina discloses the interaction prints a ticket from the ticket account via a ticket printer communicably coupled to the peripheral controller ([0059] has been discussed above regarding printing tickets, and fig. 3 which has been discussed regarding the communicative coupling of kiosk 310, mobile device 300, and gaming machine 110 via the printer in kiosk 310, communicating and therefore coupled to gaming machine 110 via communication components 340 through communication channels 332 and 330).
Re claims 6 and 7, Arezina discloses adding a ticket to the ticket account in response to a cash-in event detected by a bill validator communicably coupled to the peripheral controller, and a cash-out event associated with the electronic gaming machine ([0059] to [0061], the kiosk accepts cash from a player and transfers funds to the gaming machine 110, considered a cash-in event detected by bill validator 312, and upon cashing out, scans an image of the ticket and stores it for record-keeping purposes, therefore adding a ticket to the account).
Re claims 8-12, see the above rejections, mutatis mutandis
Re claim 13, Arezina discloses receiving a request for the transaction from the peripheral controller (since peripheral controller 340 communicates with devices 300 and 110, it therefore receives the request for both validating identity and funding transactions as discussed above).
Re claim 14, Arezina discloses the server receiving a request for the transaction from the peripheral controller (see above regarding server 50 being used to verify players’ identities).
Re claims 15-20, see the above rejections.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Oberberger discloses placing components inside the gaming cabinet and has been cited to address these amended limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN Y KIM/Primary Examiner, Art Unit 3715